Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 1 of 75 PageID #: 9860
                                                                           1


      1                    IN THE UNITED STATES DISTRICT COURT

      2                    IN AND FOR THE DISTRICT OF DELAWARE

      3                                      - - -

      4
             PHARMACYCLICS LLC and              :     CIVIL ACTION
      5      JANSSEN BIOTECH, INC.,             :
                                                :
      6                         Plaintiffs,     :
                                                :
      7            vs.                          :
                                                :
      8      ALVOGEN PINE BROOK LLC and         :
             NATCO PHARMA LTD.,                 :
      9                                         :
                                Defendants.     :     NO. 19-434 (CFC)
     10

     11                                       - - -

     12                                      Wilmington, Delaware
                                             Monday, January 13, 2020
     13                                      9:04 o'clock, a.m.

     14                                       - - -

     15     BEFORE:   HONORABLE COLM F. CONNOLLY, U.S.D.C.J.

     16                                      - - -

     17     APPEARANCES:

     18
                           MORRIS, NICHOLS, ARSHT & TUNNELL LLP
     19                    BY: JACK B. BLUMENFELD, ESQ. and
                                JEREMY A. TIGAN, ESQ.
     20                         (New York, New York)

     21
                                     -and-
     22

     23

     24
                                                        Valerie J. Gunning
     25                                                 Official Court Reporter
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 2 of 75 PageID #: 9861
                                                                           2


      1     APPEARANCES (Continued):

      2
                         COVINGTON & BURLING LLP
      3                   BY: ERICA N. ANDERSEN, ESQ.,
                               BRIANNA BHARKHDA, ESQ.,
      4                        CHANSON CHANG, ESQ. and
                               EVAN KRYGOWSKI, ESQ.
      5                        (Washington, D.C.)

      6
                                    -and-
      7

      8                   KRAMER LEVIN NAFTALIS & FRANKEL LLP
                          BY: IRENA ROYZMAN, ESQ. and
      9                        MARCUS COLUCCI, ESQ.
                              (New York, New York).
     10

     11                       Counsel for Plaintiffs

     12

     13                   YOUNG CONAWAY STARGATT & TAYLOR LLP
                          BY: MELANIE K. SHARP, ESQ. and
     14                        JAMES L. HIGGINS, ESQ.

     15
                                  -and-
     16

     17                   PROSKAUER ROSE LLP
                          BY: SIEGMUND Y. GUTMAN, ESQ.
     18                        DAVID M. HANNA, ESQ. and
                               CHRISTOPHER D. LYNCH, ESQ.
     19                        (Los Angeles, California)

     20
                                    -and-
     21

     22                   ALVOGEN PINE BROOK
                          BY: ITHTI TOY ULIT, ESQ.
     23

     24                         Counsel for Defendants

     25
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 3 of 75 PageID #: 9862
                                                                           3


      1                            P R O C E E D I N G S

      2
                          (Proceedings commenced in the courtroom at 9:04
      3     a.m.)

      4

      5                   THE COURT:    Good morning.    Please be seated.

      6     Mr. Blumenfeld?     Do you want to introduce yourselves?

      7                   MR. BLUMENFELD:      I was just going to do

      8     introductions.

      9                   THE COURT:    Yes.    That's why I said

     10     Mr. Blumenfeld.

     11                   MR. BLUMENFELD:      Oh, sorry.

     12                   THE COURT:    That's all right.

     13                   MR. BLUMENFELD:      Jack Blumenfeld from Morris

     14     Nichols for the plaintiffs and at counsel table are Erica

     15     Andersen, Brianna Bharkhda, Chanson Chang, all from

     16     Covington & Burling, and they are here for Pharmacyclics.

     17                   Behind them is Evan Krygowski, who is also at

     18     Covington & Burling, and to his left is Irena Royzman and

     19     Marcus Colucci, who are from Kramer Levin for Janssen, and

     20     in the back, Mr. Tigan, my partner, and behind Mr. Tigan,

     21     Shera Kaplan, who is in-house at AbbVie, which is

     22     Pharmacyclics' parent.

     23                   THE COURT:    Okay.

     24                   MR. BLUMENFELD:      And Claire Jiminez, who is at

     25     Johnston & Johnston, and I think that's the cast, your
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 4 of 75 PageID #: 9863
                                                                           4


      1     Honor.

      2                    THE COURT:   All right.    And Ms. Sharp or

      3     Mr. Higgins?    Sorry.

      4                    MR. HIGGINS:   Good morning, Your Honor.       Jim

      5     Higgins from Young Conaway on behalf of the defendants.

      6                    Melanie Sharp is also in the gallery on behalf

      7     of defendants.

      8                    THE COURT:   All right.

      9                    MR. HIGGINS:   As well as at counsel table from

     10     Proskauer Rose, Siegmund Gutman and David Hanna, and I would

     11     like to introduce your Honor to in-house at Alvogen, Ithti

     12     Toy Ulit, who is back here.

     13                    THE COURT:   Okay.   I would like to begin with

     14     the solid tablet formulation and I would like to hear from

     15     the defense first.

     16                    MR. HANNA:   Good morning, Your Honor.

     17                    THE COURT:   Good morning.

     18                    MR. HANNA:   Your Honor, for the solid tablet

     19     formulation term, the parties tried to in advance of the

     20     Markman hearing today, last week we tried to resolve the

     21     dispute because it seems like the parties are pretty close

     22     in their construction.      And that is it seems like both

     23     parties agree that the solid tablet formulation term and

     24     those claims all require ibrutinib and an amount of

     25     ibrutinib.    And we believe that because the parties agree
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 5 of 75 PageID #: 9864
                                                                           5


      1     that it somehow have ibrutinib in these claims, that it

      2     necessarily require more than the zero percent weight by

      3     weight of ibrutinib.

      4                   And we tried to confront plaintiffs to get, to

      5     ask them to agree to that construction in advance of today's

      6     hearing, and they refused and said that they wanted to stick

      7     by the plain and ordinary meaning and no construction is

      8     necessary.

      9                   And so we're happy to go through the intrinsic

     10     record, but it seems like we're close here.

     11                   THE COURT:    I'm befuddled.     I am going to ask

     12     them.   I thought the whole case was about ibrutinib, so I

     13     don't understand why in a way their position.          On the other

     14     hand, as far as I can tell, is it fair to say your only

     15     argument that there's a definition here comes from the fact

     16     that high load solid tablet formulation is defined in the

     17     written description?     Is that right?

     18                   MR. HANNA:    Your Honor, with respect to high

     19     load solid tablet formulation, yes.

     20                   THE COURT:    My point is that you don't show, the

     21     claims do not say that the tablet formulation has to be

     22     comprised of ibrutinib.      Right?

     23                   MR. HANNA:    Actually, they do.     In each of the

     24     claims, they do mention ibrutinib, and plaintiffs agree

     25     that --
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 6 of 75 PageID #: 9865
                                                                           6


      1                   THE COURT:    I know they mention it, but they

      2     don't say that solid tablet formulation is defined as being

      3     comprised of ibrutinib, do they?

      4                   MR. HANNA:    The claims themselves, they state

      5     solid tablet formulation, and then as part of that solid

      6     tablet formulation, they identify the ingredient ibrutinib.

      7                   THE COURT:    All right.    So those are two

      8     different things.     Right?

      9                   So one is to have a claim that has a solid

     10     tablet formulation that goes on to claim that the

     11     formulation contains ibrutinib.       That's one thing.

     12                   MR. HANNA:    Right.

     13                   THE COURT:    Right.   Then it is another thing,

     14     isn't it, is to say that the claims for anything in the

     15     patent define solid tablet formulation, which is a term, as

     16     containing ibrutinib.      It's a different thing.      Right?

     17                   MR. HANNA:    That is a different thing, but we

     18     think the intrinsic record actually supports defining solid

     19     tablet formulation by amount of ibrutinib.

     20                   THE COURT:    Okay.    So as far as I can tell from

     21     your briefing, the only argument that you really make is

     22     that the written description explicitly defines high load

     23     solid tablet formulation, because that's the only argument I

     24     see.

     25                   Do you make any other argument besides that?
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 7 of 75 PageID #: 9866
                                                                           7


      1                   MR. HANNA:    With respect to the intrinsic

      2     record, we make the argument also that throughout the

      3     specification, every instance of a solid tablet formulation

      4     identifies an amount of ibrutinib.

      5                   THE COURT:    Okay.

      6                   MR. HANNA:    So in view of that, we're

      7     construing, and in view of that definition of high load,

      8     we're construing solid tablet formulation to require more

      9     than zero percent weight by way of ibrutinib, and that would

     10     be consistent with the high load solid tablet formulation

     11     definition.

     12                   THE COURT:    All right.    Is there any other

     13     argument you're making?

     14                   MR. HANNA:    That is the -- that's, in essence,

     15     the argument.

     16                   THE COURT:    Okay.   Let me hear from the other

     17     side.

     18                   MS. BHARKHDA:    Your Honor, Brianna Bharkhda on

     19     behalf of Pharmacyclics and Janssen with respect to this

     20     argument.

     21                   Would you like slides?

     22                   THE COURT:    Sure.   Pass them up.

     23                   MS. BHARKHDA:    I appreciate my colleague for

     24     reminding me, and if we could bring up slide 80.

     25                   So Your Honor is correct that the main argument
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 8 of 75 PageID #: 9867
                                                                           8


      1     upon which Alvogen relies with respect to its construction

      2     of solid tablet formulation is the fact that a different

      3     term in the patent, high-load solid tablet formulation, is

      4     defined, but that calls into stark contrast the fact that

      5     solid tablet formulation in and of itself is not.

      6                   THE COURT:     Right.

      7                   MS. BHARKHDA:    According to the patent, we give

      8     it its plain and ordinary meaning.

      9                   THE COURT:     I'm with you.   I follow the black

     10     letter law.    There's no lexicography.      There's no disavowal.

     11     The fact that they refer in claims to ibrutinib being a

     12     solid tablet formulation definition, it's just a limitation.

     13     Okay.    But I'm confused.    Your opening sentence in the brief

     14     is, this is all about ibrutinib.       The patent, you agree all

     15     the embodiments that are described contain ibrutinib.

     16     Right?

     17                   MS. BHARKHDA:    Of the inventions claimed in the

     18     patent.   I think the issue for us, Your Honor, is that

     19     frankly, Alvogen also does not actually construe the term

     20     solid tablet formulation.      So this doesn't appear to be a

     21     dispute about what that term actually means.         They just

     22     repeat it.

     23                   THE COURT:     No.   Again, that's my point.     Two

     24     different things.

     25                   MS. BHARKHDA:    Correct.
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 9 of 75 PageID #: 9868
                                                                           9


      1                   THE COURT:    But I'm also trying to figure out

      2     why this really matters.

      3                   MS. BHARKHDA:     Well, Your Honor, the point being

      4     that we're not going to argue that the claims themselves do

      5     not require the presence of ibrutinib.

      6                   THE COURT:    Right.

      7                   MS. BHARKHDA:     But that's accounted for by a

      8     completely separate element of the claim.

      9                   THE COURT:    I get it.    I get that.    That's what

     10     I'm trying to figure out.       So you're right.    In other words,

     11     you know, you win on the Federal Circuit law.          You clearly

     12     win.

     13                   All right.    I'm trying to figure out why it

     14     matters.   Can you tell me, why do you think they want this

     15     term to be defined?     Okay?   Give me your best guess.

     16                   MS. BHARKHDA:     So our best guess is that Alvogen

     17     is attempting to probably set a validity argument.

     18                   THE COURT:    What's the validity argument?       Help

     19     me understand it.

     20                   MS. BHARKHDA:     It's not actually a hundred

     21     percent clear to us, so that actually may be a question for

     22     Alvogen's counsel about why this particular limitation they

     23     are seeking would matter, but it appears to potentially be

     24     something along the lines of a potential enablement argument

     25     they want to make.
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 10 of 75 PageID #: 9869
                                                                           10


      1                   But to be perfectly honest, Your Honor, it's not

      2     a hundred percent clear to us, but it seems wrong as a

      3     matter of law, and it does seem to be setting up some

      4     argument that we're not -- we're not a hundred percent sure

      5     where they are going with this one, and because it's clearly

      6     wrong as a matter of claim construction, we are not willing

      7     to agree.    But we have made it clear to Alvogen that we

      8     don't plan to argue that the claims don't require a

      9     ibrutinib.    That's just a separate, complete other element.

     10                   THE COURT:    Right.

     11                   MS. BHARKHDA:     And it doesn't need to be

     12     imported into this particular term.

     13                   THE COURT:    So maybe, and I have not had a case

     14     yet I don't think with enablement.        I've had indefiniteness.

     15     Is it going to matter when it comes to enablement for some

     16     reason?

     17                   MS. BHARKHDA:     Your Honor, we don't think it

     18     should.    We are comfortable with the enablement of the

     19     patent.    However, whatever argument Alvogen seems to be

     20     setting up from a claim construction perspective, it seems

     21     to be wrong, and we're not comfortable agreeing with a

     22     legally wrong construction even though we think ultimately

     23     perhaps it won't matter.       That doesn't seem like given the

     24     fact that there's nothing to support from a legal

     25     perspective importing this limitation, we're not comfortable
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 11 of 75 PageID #: 9870
                                                                           11


      1     agreeing to that when we've made our position about what the

      2     claims require are clear and there's no dispute from a claim

      3     construction perspective about what this term means or how

      4     it should be construed.

      5                   So we have also had discussions about whether we

      6     could take this off the table, because it doesn't seem like

      7     we have a disagreement about what is actually required by

      8     the claims.    Obviously, we're very concerned about what

      9     argument they may, in fact, be set setting up here by trying

     10     to import this limitation.

     11                   THE COURT:     All right.   I hear you.    All right.

     12     Let me hear from the other side real quick.

     13                   MR. HANNA:     Your Honor, I forgot to hand up

     14     slides.    May I approach?

     15                   THE COURT:     Sure.

     16                   (Mr. Hanna handed slides to the Court.)

     17                   THE COURT:     All right.   So why does this matter?

     18     What you are trying to set up?

     19                   MR. HANNA:     Your Honor, this relates to at least

     20     validity, and we just wanted to confirm that they are not

     21     going to have a surprise later at trial and say that for

     22     some reason, by the solid tablet formulation, it doesn't

     23     require an amount of ibrutinib.

     24                   THE COURT:     So you keep saying it doesn't.       I

     25     couldn't -- I don't think they could be clearer, that they
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 12 of 75 PageID #: 9871
                                                                           12


      1     are not going to argue that there's a claim in the patent

      2     that doesn't require ibrutinib.        That seems -- it's so

      3     obvious to me.     Right?   Is that what your concern is?

      4                   MR. HANNA:    More importantly, that the solid

      5     tablet formulation, the claim, the claims require an amount

      6     of ibrutinib.

      7                   THE COURT:    They are not going to say that

      8     either.    Correct?   You're going to say the claim, a claim.

      9     Not the term.     The claim, they're going to admit every claim

     10     in the patent requires ibrutinib.        Right?

     11                   MS. BHARKHDA:     Correct, Your Honor.

     12                   MR. HANNA:    And that amount of ibrutinib is

     13     going to follow in the solid tablet formulation.           In every

     14     claim where there's an amount of ibrutinib claimed, that

     15     would be in a solid tablet formulation.         If plaintiffs agree

     16     to that, then there's no dispute.

     17                   THE COURT:    Now I think maybe we're trying to

     18     get -- now maybe what you are trying to set up -- so are you

     19     going to say that the ibrutinib disappears in the final

     20     tablet?    Like, what is it you're going to say?        I'm kind of

     21     confused.

     22                   MR. HANNA:    So, Your Honor, we're just trying to

     23     say that in terms of when we're analyzing validity and

     24     trying the case, that there's no surprises that when we're

     25     talking about ibrutinib, it's in the solid tablet
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 13 of 75 PageID #: 9872
                                                                           13


      1     formulation.

      2                    THE COURT:   What else would it be in?

      3                    MR. HANNA:   Well, Your Honor, I don't know, but

      4     they have not confirmed that to us.        We've asked them to

      5     confirm that and they refused to confirm that.

      6                    THE COURT:   All right.    Is there going to be

      7     some argument that the tablet -- like, if they have a tablet

      8     and it doesn't contain ibrutinib, are you arguing

      9     infringement?

     10                    MS. BHARKHDA:    Your Honor, we're not attempting

     11     to stretch the claims to cover, for example, a placebo

     12     tablet.

     13                    THE COURT:   That's what I'm trying to figure

     14     out.    There's something going on.      We've got smart people

     15     here.

     16                    MS. BHARKHDA:    Right.

     17                    THE COURT:   You think this is a no-brainer.        I'm

     18     trying to figure it out.       You'd never know.

     19                    MS. BHARKHDA:    I think Mr. Hanna's statement

     20     that we have not been willing to confirm, I think we

     21     confirmed repeatedly even during this hearing that we have

     22     no -- that there's going to be no attempt to argue that the

     23     claims don't require ibrutinib.

     24                    THE COURT:   Right.    And they don't require it --

     25     he seems now to be saying, well, you might be arguing, well,
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 14 of 75 PageID #: 9873
                                                                           14


      1     the claims require ibrutinib, but it doesn't have to be in

      2     the tablet.

      3                    MS. BHARKHDA:    It's a solid tablet formulation

      4     comprising ibrutinib.

      5                    THE COURT:    Yes.    So does it have to be in the

      6     tablet or not?

      7                    MS. BHARKHDA:    It would have to be in the solid

      8     tablet formulation.

      9                    THE COURT:    Well, that's a difference.      What is

     10     the difference between the solid tablet and solid tablet

     11     formulation?     Maybe you are playing a game.       Does it have to

     12     be in the tablet?

     13                    MS. BHARKHDA:    Yes, Your Honor.

     14                    THE COURT:    Okay.   We're there.    I'm not

     15     construing the term.      Plain and ordinary meaning.       You've

     16     got it on the record.       Right?

     17                    MR. HANNA:    Yes, Your Honor.    Thank you.

     18                    THE COURT:    All right.   Thank you.

     19                    Next term.    I want to hear about the mean AUC

     20     whatever zero to infinity term, please.

     21                    MR. HANNA:    Would you like the defense to go

     22     first?

     23                    THE COURT:    I will hear from Ms. Andersen first.

     24     Incidentally, you're good.       Right?   Just so the Federal

     25     Circuit doesn't think I'm just flipping a coin here, solid
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 15 of 75 PageID #: 9874
                                                                           15


      1     tablet formulation, there's no lexicography.          There's no

      2     clear disavowal.     There's certainly no explicit, clear,

      3     unambiguous, unequivocal lexicography or disavowal with

      4     respect to solid tablet formulation in any of the written

      5     descriptions.     The term is not defined in the claims.        The

      6     only definition, and it's clear there is a definition of

      7     high load, solid tablet formulation.         The fact that there's

      8     not a definition then that corresponds to simply a solid

      9     tablet formulation is informative, and the bottom line is I

     10     don't think a construction is necessary, especially since it

     11     sounds now like the parties have worked it all out.

     12                   All right.    Next term.    Mean AUC.    Ms. Andersen.

     13     What do you think this is all about?

     14                   MS. ANDERSEN:     Your Honor, candidly, it's hard

     15     to tell.    What defendants say in their brief, that it's

     16     about is how often and when these blood measures are taken

     17     in patients, but, first, we don't think that their

     18     construction addresses that issue, but second of all, these

     19     sorts of tests that are done in these FASTING studies, these

     20     AUC STUDIES, are performed by pharmaceutical companies all

     21     the time.    They know how to take these blood measurements to

     22     characterize the blood plasma curve and then to calculate

     23     the AUC.

     24                   So, Your Honor, it's quite hard to tell what

     25     this dispute is really about.       It's much like the term Ms.
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 16 of 75 PageID #: 9875
                                                                           16


      1     Bharkhda was just discussing.

      2                   If we could go to slide --

      3                   THE COURT:    So tell me this.     How is this going

      4     to work at the trial?      Let's saying you're going to have to

      5     prove infringement of the limitation.         How are you going to

      6     do it?

      7                   MS. ANDERSEN:     Yes, Your Honor.     So defendants

      8     in their ANDA, they have to perform pharmacokinetic studies

      9     in the fasted state and in the fed state, and they take

     10     measurements from a number of, when you have an ANDA, it's

     11     normally healthy subjects, and that's what it is here.

     12     That's also what's required by the claim.

     13                   So they have taken those blood plasma

     14     measurements already.      Those measurements are in the ANDA

     15     and then they calculated AUC zero to infinity, and then

     16     there's a mean value for all of their patients, and then

     17     that is how we'll show infringement.         We'll have an expert

     18     talk about the values that are obtained for their ANDA

     19     product and whether they fall within the claim.

     20                   THE COURT:    Right.    So, in other words, you

     21     know, if I were really literal about this patent, right, and

     22     infringement, I think you'd almost have to say you've got to

     23     do the test live as opposed to relying on historical data,

     24     but there's no way to read the patent that way.          In other

     25     words, it's understood that we basically posit, if you will,
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 17 of 75 PageID #: 9876
                                                                           17


      1     that the tablet you've got is the same tablet that was used

      2     for the ANDA, and therefore the wherein clause is proved by

      3     referring back to the historical data.         Right?

      4                   MS. ANDERSEN:     Your Honor, that is correct.       And

      5     this is, you know, often the case for Hatch-Waxman cases

      6     since you don't have some product on the market, that you're

      7     looking to data in the ANDA.       For example, for

      8     pharmacokinetics in the patient population, they tested it

      9     in to say that is how the drug is going to perform, because

     10     it's not something that's on the market that patients are

     11     taking all the time.      You are quite right.

     12                   THE COURT:    All right.    Let me hear from the

     13     defense.

     14                   MR. HANNA:    Your Honor, this is also one of the

     15     other two claim terms that we approached plaintiffs about

     16     because we think that the parties are -- we have a mutual

     17     understanding, and that mutual understanding is that the

     18     mean AUC that's in this claim range relates to an

     19     extrapolation based on AUC from zero to last.

     20                   And --

     21                   THE COURT:    Zero to what?

     22                   MR. HANNA:    AUC zero to last, and that last just

     23     refers to the end of sample collection.         So that time point

     24     might be whether it's 24 hours, 48 hours, whatever it may

     25     mean.   Then you extrapolate the mean AUC from zero to
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 18 of 75 PageID #: 9877
                                                                           18


      1     infinity based on that sample collection.

      2                   THE COURT:      All right.    So, wait.   Ms. Andersen,

      3     and you're good.     Right?

      4                   MS. ANDERSEN:     Your Honor, we have told

      5     defendants that we agree, you can't take blood measurements

      6     out to infinite time, so those are extrapolated much the

      7     same as what Ms. Bharkhda said.        What we couldn't understand

      8     is why claim language from a portion of the claim was being

      9     repeated.

     10                   THE COURT:      I can't understand either.

     11                   MS. ANDERSEN:     As part of their construction.

     12                   THE COURT:      Right.   So you just heard what Ms.

     13     Andersen said on the record.       You are good.     Right?   Plain

     14     and ordinary meaning is sufficient.

     15                   MR. HANNA:      And that means it's extrapolated

     16     based on the AUC left.      Right?

     17                   MS. ANDERSEN:     That is plain and ordinary

     18     meaning.    You can't take blood measurements out to infinite

     19     time.

     20                   THE COURT:      You're good?

     21                   MR. HANNA:      We're good.

     22                   THE COURT:      Plain and ordinary meaning.     All

     23     right.

     24                   MR. HANNA:      Thank you.

     25                   THE COURT:      All right.    Sometimes I wonder why
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 19 of 75 PageID #: 9878
                                                                           19


      1     clients pay lawyers.

      2                   All right.    So we now have stipulations

      3     essentially to the two terms.       Again, the mean term, which

      4     is term number ten, there was no clear, unambiguous

      5     lexicography or disavowal with respect to the term, and it

      6     doesn't matter because the parties have just stipulated to

      7     the meaning of the term, so I don't even need to construe it

      8     other than to say for the record that it's plain and

      9     ordinary meaning.

     10                   All right.    Now, the other eight terms.       It's

     11     really on the defendants.       I think I ruled on all the terms.

     12     What are you bringing to the table for me?

     13                   MR. GUTMAN:    Your Honor, one of the things that

     14     we're bringing to the table that's new is the intrinsic

     15     record, which was not presented to the Court.          The same

     16     intrinsic record was not presented to the Court in the

     17     capsule action.

     18                   We have admissions from plaintiffs that confirm

     19     that the constructions that are being proposed by Alvogen

     20     and Natco were the proper constructions, and one of the

     21     things that I think really stands out in this case, and,

     22     quite frankly, also in the capsule case, is that with

     23     respect to these varies claim construction issues, the

     24     plaintiffs have not pointed to any intrinsic record

     25     whatsoever.    They have advanced their claim construction
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 20 of 75 PageID #: 9879
                                                                           20


      1     arguments based on nothing more than extrinsic evidence, and

      2     more specifically, expert testimony that we have not had an

      3     opportunity to test through cross-examination, and I will

      4     raise that issue in a minute.

      5                   But the stark difference between our case and

      6     the capsule case is that we have different constructions

      7     that are supported and advanced by the intrinsic record, and

      8     whether --

      9                   THE COURT:    Okay.   So I don't see it.

     10                   So come on up to the podium, Mr. Gutman.         I just

     11     don't see it at all and I spent a lot of time studying these

     12     terms for the capsule hearing.        I guess really I shouldn't

     13     have said all eight, because I do think the pharmaceutically

     14     acceptable salt might be different.

     15                   All right.    On the compound, let's start with

     16     that.   What is the intrinsic evidence that's different that

     17     was not presented to me?

     18                   MR. GUTMAN:    Well, first of all, Your Honor, I

     19     will start with --

     20                   THE COURT:    You can start with what I just asked

     21     if you don't mind, Mr. Gutman.

     22                   MR. GUTMAN:    Yes, yes.

     23                   THE COURT:    I don't mean to be rude.       We only

     24     have limited time.

     25                   MR. GUTMAN:    Yes.
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 21 of 75 PageID #: 9880
                                                                           21


      1                    THE COURT:    I see you all the time, so I can

      2     kind of speak directly with you.        Right?

      3                    MR. GUTMAN:   Yes, yes.

      4                    THE COURT:    So what do you have that's new on

      5     compound?

      6                    MR. GUTMAN:   All right.    So I want to start

      7     with slide -- if I could provide some background for the

      8     Court.

      9                    THE COURT:    I sat through the capsule hearing.

     10                    MR. GUTMAN:   Okay.

     11                    THE COURT:    I read your briefs.     They are good.

     12     They're all repetitive, because you are making the same

     13     argument, which is you're trying to get limitations on

     14     forms.

     15                    MR. GUTMAN:   Yes.    So the basic argument, Your

     16     Honor, is that the intrinsic record distinguishes between

     17     various terms that are being construed and what we're

     18     calling the chemical entities that should be excluded from

     19     those terms.

     20                    THE COURT:    That was the same argument that was

     21     made to me, right, in the capsule hearing.

     22                    MR. GUTMAN:   Actually not, Your Honor.

     23                    THE COURT:    Really?

     24                    MR. GUTMAN:   And one example is with respect to

     25     crystalline form.
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 22 of 75 PageID #: 9881
                                                                           22


      1                   THE COURT:    Crystalline form is perhaps the

      2     clearest example where it is very clear that crystalline

      3     form was not disavowed.

      4                   MR. GUTMAN:    Well, there was an agreement

      5     between the capsule defendants and plaintiffs about whether

      6     crystalline forms should be included, for example, within

      7     the scope of the term compound.        Our position is that it

      8     should not be included, and we think that conclusion is

      9     advanced by the intrinsic record.

     10                   So let me get into the intrinsic record, Your

     11     Honor.    If you could go to slide 16, please.

     12                   So, Your Honor, this is a claim from the

     13     Honigberg compound patents, so this is a patent that recites

     14     the term compound.      It's highlighted in yellow up above.

     15     And what is very -- and this is the beginning of the

     16     intrinsic record story.      And what is very interesting about

     17     this claim, which is intrinsic evidence, is that on the

     18     face of the claim itself, the patentee is distinguishing

     19     between compound and pharmaceutically acceptable salts

     20     thereof.    So -- all right.

     21                   THE COURT:    I've already heard this argument and

     22     then the '444 patent at column 60, lines 38 to 42, it says,

     23     "Compounds described herein include crystalline form."

     24                   So I read the briefs very carefully, and for the

     25     reasons that I stated at the capsule Markman hearing, I do
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 23 of 75 PageID #: 9882
                                                                           23


      1     not believe that there is a clear and unequivocal

      2     lexicography or disavowal that would somehow exclude

      3     crystalline forms as the defendants are asking to do it.

      4                    So I'm going to adopt the plain and ordinary

      5     meaning, which is provided by the plaintiffs.          And you don't

      6     disagree with that.      You just want the limitation, so I'm

      7     going to adopt that.      All right?

      8                    MR. GUTMAN:    Your Honor, we don't know -- one of

      9     the problems is we don't know what the plain and ordinary

     10     meaning is that is being advanced by plaintiffs, and under

     11     02Micro, there's a dispute, because we don't know what their

     12     position is on what is the plain and ordinary meaning.

     13                    THE COURT:    All right.

     14                    MR. GUTMAN:    And I understand the -- yes, Your

     15     Honor?

     16                    THE COURT:    I've heard a lot of argument on it.

     17     I'm going to adopt it.       I'm going to adopt the plaintiffs'

     18     proposed construction as I did in the capsule hearing.            It's

     19     a substance formed when two or more elements are chemically

     20     bonded together.     These elements cannot be separated by

     21     physical means.

     22                    MR. GUTMAN:    And, Your Honor, I just want to be

     23     clear that plaintiffs have not presented any intrinsic

     24     evidence that supports the construction that you just

     25     articulated.
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 24 of 75 PageID #: 9883
                                                                           24


      1                    THE COURT:    Okay.   You can take that up to the

      2     Federal Circuit.

      3                    MR. GUTMAN:   All right.

      4                    THE COURT:    All right.   Then that's the first

      5     two terms.    Then we get to structure.

      6                    I don't believe that there's any need to provide

      7     further definition to structure.        I think the plain and

      8     ordinary meaning is there.       Again, what the defendant is

      9     seeking to do or defendants are to exclude certain forms,

     10     and, in particular, again, crystalline form is perhaps the

     11     best example.     I don't think that the specification excludes

     12     those forms.     There's certainly no clear and unambiguous

     13     disavowal of those forms, and therefore I'm going to adopt

     14     the plain and ordinary meaning.        In this case I don't think

     15     any further definition is required.

     16                    MR. GUTMAN:   Your Honor, before we move onto the

     17     next term, may I just make a point about their recitation of

     18     the law in their briefing where they articulate that the law

     19     requires that there be some clear express definition or some

     20     clear disavowal relating to the claim terms in order to

     21     advance a claim construction relating to the terms?

     22                    We disagree that that is the law of the Federal

     23     Circuit regarding claim construction, and we cite in our

     24     brief numerous cases from the Federal Circuit that take a

     25     more holistic approach to claim construction where they look
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 25 of 75 PageID #: 9884
                                                                           25


      1     at the intrinsic record holistically, what is said in the

      2     specification, what is said in the prosecution history, and

      3     that the rigid approach that is being advanced by plaintiffs

      4     is not the law of the Federal Circuit.

      5                   THE COURT:    Okay.    And I appreciate that you

      6     stated that for the record.       I did take a holistic approach,

      7     and I'm pointing specifically to language as the plaintiff

      8     did, which expressly says that a compound can include a

      9     crystalline form.     It's just one example.      I'm not going to

     10     reiterate, because it's de novo review, all of the other

     11     intrinsic evidence examples, but I hear you and you've got

     12     an appeal issue.     I guess you can take it up.       All right.

     13                   MR. GUTMAN:    Your Honor, may I just show you one

     14     claim?

     15                   THE COURT:    Actually, no.

     16                   MR. GUTMAN:    Okay.

     17                   THE COURT:    But thank you.     There was extensive

     18     briefing.    I read it carefully.      I spent hours reading it.

     19     My law clerk read it carefully.        We went back and we reread

     20     the transcript of the Markman hearing in the capsule case.

     21     We looked again at the briefing in the capsule Markman

     22     hearing carefully and I don't think it will advance the

     23     ball.

     24                   MR. GUTMAN:    I understand.

     25                   THE COURT:    But thank you.
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 26 of 75 PageID #: 9885
                                                                           26


      1                    All right.    But let's talk about

      2     pharmaceutically acceptable salt.        Now, here it seems to me

      3     there is clear unambiguous lexicography articulated in the

      4     '444 patent at column 20, lines 13 to 18, and so my

      5     inclination would be to adopt that construction.

      6                    But, again, I think, Mr. Gutman, you're really

      7     just, as far as your dissatisfaction with that definition,

      8     that you want to add on the limitation, exclusionary

      9     limitations.     Right?   It's the same argument.      Right?

     10                    MR. GUTMAN:   Yes, Your Honor.     That based on the

     11     intrinsic record, we believe that certain chemical entities

     12     that have different chemical properties are not part of the

     13     scope of the various terms that we're construing, and,

     14     again, we think that's driven by the intrinsic record.

     15                    The one claim that I wanted to show you actually

     16     explicitly recited different kinds of crystal forms in the

     17     claim.    We think that's probably the best intrinsic evidence

     18     that those entities are not included in the recitation of

     19     other compounds in the claims.

     20                    THE COURT:    Right.   And I've dealt with that

     21     argument before, and, again, you can make it to the Federal

     22     Circuit.    I don't think that constitutes a definitional or

     23     constitutes a definition -- constitutes, rather, a

     24     definition in those claims, which would have to be proven to

     25     establish infringement.      So I hear you.
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 27 of 75 PageID #: 9886
                                                                           27


      1                   Let me hear though from the plaintiffs unless

      2     you're going to object to my adoption of the definition,

      3     which I think is set forth in column 20, lines 13 through 18

      4     of the patent.

      5                   MS. ANDERSEN:     Your Honor, we believe that's our

      6     alternative construction where we incorporated that express

      7     definition of pharmaceutically acceptable, so plaintiffs

      8     have no problem.     I think Your Honor is saying with

      9     construing it in line with plaintiffs' alternative proposal.

     10                   THE COURT:    I am.   I mean, basically, in

     11     fact, the only thing I wonder is why you just don't agree

     12     to it.    That seems to me to be clear lexicography, so why

     13     don't you just agree not in the alternative.          You just

     14     agree, yes.

     15                   MS. ANDERSEN:     We agree, Your Honor.

     16                   THE COURT:    Okay.

     17                   MS. ANDERSEN:     We agree.

     18                   THE COURT:    All right.    So I will adopt that

     19     construction of term four.       Then we go to term five, which

     20     is ibrutinib.

     21                   Here again, I've read the papers.        They are

     22     just -- there is no lexicography.        There is no disavowal

     23     that would add the limitations that the defense seeks.            I

     24     don't believe further definition is necessary.          I'm going to

     25     adopt the plain and ordinary meaning of ibrutinib.
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 28 of 75 PageID #: 9887
                                                                           28


      1                    MR. GUTMAN:   And, Your Honor, just to make one

      2     point, I know you've read the briefing already, but I just

      3     want to highlight one case, which is the DNM Federal Circuit

      4     case, where the Federal Circuit reviewed the intrinsic

      5     record and found that the patentee drew distinctions between

      6     the claim term that was being construed and other entities

      7     similar to this case that could be excluded from the claim

      8     term based on those distinctions.        So I just wanted to

      9     highlight that case.

     10                    THE COURT:    And that said, you can find certain

     11     instances in the written description where there's an

     12     arguable differentiation between the way a compound is used

     13     in formulation, but at the end of the day, there is no clear

     14     and unambiguous definition that is afforded by the written

     15     description.     So the same rationale would apply to the sixth

     16     term.   I do not believe construction is necessary.          I'm

     17     going to go with the plain and ordinary meaning.           I don't

     18     think that there has been equivocal adoption in the

     19     specification of the exclusionary limitations that have been

     20     proposed by the defendants, and again I harken back to the

     21     Markman hearing in the capsule case where there was a little

     22     bit more exposition of that ruling.

     23                    And then the seventh term is the crystalline

     24     form, and here, I think again it's the clearest example

     25     where there's no exclusionary limitation.         That said, what I
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 29 of 75 PageID #: 9888
                                                                           29


      1     do think is that there's slight difference in the

      2     definitions that are proposed by the plaintiffs.           In

      3     particular, you cite two cases.        I think it's on page 72 of

      4     the brief.

      5                    So on page 72, plaintiffs cite Takeda

      6     Pharmaceutical Company at 2012 Westlaw, 1243, 109.

      7     Crystalline compound means "regularly repeating patterns

      8     of molecules with long range order extending three

      9     dimensions."

     10                    And then the AstraZeneca case at 2013 Westlaw,

     11     1847639, defines a crystalline form to mean "at least

     12     some of the salt is in a solid with the repeating pattern

     13     of atoms or molecules of the constituent chemical

     14     species."

     15                    So, you know, let me hear from plaintiffs

     16     briefly.    I get the repeated pattern of molecules, atoms.          I

     17     mean, do you want to come up with something that is

     18     definitive maybe?     It would seem to me to be the same thing

     19     as a layperson.

     20                    MS. BHARKHDA:    Your Honor, I think there is a

     21     generally accepted meaning in the art.         I think that the two

     22     cases that we've cited here provide slightly different

     23     formulations of it, because as you read in the AstraZeneca

     24     case, the particular compound they were dealing with there

     25     was a salt, and so salts were particularly mentioned.
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 30 of 75 PageID #: 9889
                                                                           30


      1                   In Takeda, excuse me, the Takeda case, it was

      2     frankly more of a generic definition.         I think particularly

      3     with regard to this record, if the Court is looking for what

      4     we have in front of us, Dr. Myerson, who submitted a

      5     declaration from plaintiffs in the capsule action said that

      6     crystals are solids made up of molecules, atoms or ions or

      7     combinations thereof arranged in a regularly repeating

      8     periodic three-dimensional array.        That's paragraphs 118 and

      9     119 I believe of the that declaration.

     10                   Similarly, Alvogen's expert declaration from

     11     Swift described a crystalline solid as a solid material with

     12     atoms, molecules or ions are arranged in a highly ordered

     13     structure forming a three-dimensional lattice that extends

     14     in all dimensions.      I think either of those would be

     15     acceptable.

     16                   THE COURT:    Well, why don't we adopt the

     17     defendants' expert's definition?

     18                   MS. BHARKHDA:     I don't think we would have a

     19     problem with that.      That's found -- I'm looking for the pin

     20     cite.    Paragraph 42 of Dr. Swift's declaration is where that

     21     appears.

     22                   THE COURT:    Okay.   So, Mr. Gutman, you're going

     23     to preserve, you want an exclusionary limitation here.

     24     Right?    You want to exclude solvate, salts and compositions.

     25     Right?
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 31 of 75 PageID #: 9890
                                                                           31


      1                   MR. GUTMAN:    Yes, Your Honor.

      2                   THE COURT:    Okay.

      3                   MR. GUTMAN:    And I think there is one -- you

      4     know, the starting point for this is obviously what someone

      5     might understand that term to be, but obviously that

      6     understanding can be changed through the intrinsic record,

      7     for example, that was done through prosecution.

      8                   And I do want to highlight one very important

      9     event that occurred during the prosecution of the Honigberg

     10     compound patent because it's highly relevant to this term.

     11     And during prosecution, and Your Honor read about this in

     12     the brief, the patentee in response to an enablement

     13     rejection where the Patent Office took the position that the

     14     claims weren't enabled or solvates were hydrates, for

     15     example.

     16                   Now, solvates and hydrates are types of

     17     crystalline forms, and so the Patent Office took the

     18     position that the claims aren't enabled for solvates or

     19     hydrates.    Those are specific types of crystalline form.

     20     And in response to that, the patentees deleted that language

     21     of solvates and hydrates from the claims.

     22                   So we think, you know, we have other chemical

     23     entities that we think should be excluded, but we think at

     24     the very least given that prosecution history, solvates and

     25     hydrates, and I think it's -- hold on.         I want to be very
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 32 of 75 PageID #: 9891
                                                                           32


      1     specific about it.      Solvates, metabolites.

      2                   THE COURT:    And what page are you on so I

      3     have it in front of me?      I don't know who is going to argue

      4     this.

      5                   MR. GUTMAN:    Can you go to slide 50.

      6                   MS. BHARKHDA:     Your Honor, just for

      7     clarification, I believe that Mr. Gutman may be talking

      8     about a different term.      We're talking about the crystalline

      9     form term.

     10                   THE COURT:    Right.

     11                   MS. BHARKHDA:     Which is in the '455 and '753,

     12     '548 and '140 patent.      Mr. Gutman was just talking I believe

     13     about the Honigberg '444 patent and the limitations relating

     14     to the constructions for those claims.         It seems like there

     15     may be some confusion.

     16                   MR. GUTMAN:    No.   That's correct, Your Honor,

     17     but the point that I'm making is that --

     18                   THE COURT:    But hold on.     So what term --

     19                   MR. GUTMAN:    This, Your Honor, relates to a term

     20     that is --

     21                   THE COURT:    I was only asked to interpret -- I

     22     wasn't asked to interpret crystalline form with respect to

     23     that patent, was I?

     24                   MS. BHARKHDA:     Correct.   That term does not

     25     appear in that patent.
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 33 of 75 PageID #: 9892
                                                                           33


      1                   THE COURT:    Okay.

      2                   MR. GUTMAN:    My point, Your Honor, is that the

      3     exclusions can be driven by things that the patentee said as

      4     part of the intrinsic record, including prosecution.           And

      5     this is just one clear example where even though plaintiffs

      6     are arguing that the term compound that is recited in the

      7     Honigberg patents include crystalline forms, this is an

      8     action that was taken by the patentees as part of the

      9     intrinsic record that narrowed that down.

     10                   So we think that, you know, the intrinsic record

     11     can actually narrow the scope of claim term by virtue of

     12     actions taken by the patentee, for example, during

     13     prosecution, and I'm pointing to this as one example where

     14     this clearly excludes certain chemical entities from the

     15     scope of the claim term.

     16                   And so by analogy, I think it's important to

     17     consider the intrinsic record and what was said and what

     18     actions were made by the patentee in understanding what the

     19     different claim terms mean, and that's true with respect to

     20     the crystalline form term, and it's correct with respect to

     21     all the terms that we're asking the Court to construe by

     22     excluding certain claim -- chemical entities from the scope

     23     of those claim terms.

     24                   So --

     25                   THE COURT:    But this is dealing with the same
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 34 of 75 PageID #: 9893
                                                                           34


      1     patent that when it described the invention says including

      2     compositions and solvates, among other things, correct, in

      3     column 1?

      4                   MR. GUTMAN:    Yes, Your Honor.

      5                   THE COURT:    Okay.

      6                   MR. GUTMAN:    But, but during prosecution they

      7     took actions that altered the scope of that claim.

      8                   THE COURT:    Right.    See, the thing is, you've

      9     just admitted that the patent itself in column 1 refers to

     10     solvates and then you're trying to tell me it's clear and

     11     unambiguous disavowal of solvates because there's a

     12     reference in it?     It might be a good argument, but it has to

     13     be clear and unambiguous.

     14                   MR. GUTMAN:    Well, we think that there are many,

     15     many, many, many references within the specification itself

     16     where --

     17                   THE COURT:    I read your briefs.      Okay.   You've

     18     preserved the argument.      I don't think that you have

     19     established -- I gave you one more example in column 1 of

     20     the patent, the '455.      I just don't think you have

     21     established that there is a clear and unequivocal disavowal

     22     of solvates, and I'm going to adopt your own expert's plain

     23     and unambiguous, or sorry, plain and ordinary meaning

     24     definition term.

     25                   MS. BHARKHDA:     Your Honor, I just want to point
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 35 of 75 PageID #: 9894
                                                                           35


      1     out one thing for clarity, which is in the capsule action, I

      2     believe the Court decided that no construction of the term

      3     crystalline term was needed beyond the plain and ordinary

      4     meaning.

      5                   I think there's lots of evidence in the record

      6     about what that ordinary meaning is, but I just wanted to

      7     alert you to the fact that it could be slightly different.

      8                   THE COURT:    Wasn't this in the context where

      9     they wanted me to limit it?

     10                   MS. BHARKHDA:     It's a slightly different issue.

     11                   THE COURT:    I'm just trying to get the ball and

     12     move forward here.      I am skeptical that the experts in the

     13     room could -- they wouldn't know what they were both talking

     14     about when it came to what the crystalline form is.

     15                   MS. BHARKHDA:     We agree with that, Your Honor.

     16                   THE COURT:    I have a very smart law clerk here.

     17     She has her Ph.D. in bio.       I'm confident from talking to her

     18     that all the Ph.D.s in the room would know what crystalline

     19     form here is.     All right.    But to give a bone to Mr. Gutman,

     20     because he's quite the bulldog, you can tell.          He's

     21     relentless.    Give him a bone.     I mean, is there a negative

     22     to going with Alvogen's own expert's definition?

     23                   MS. BHARKHDA:     Your Honor, I think we're all

     24     comfortable that that represents the plain and ordinary

     25     meaning.    I just wanted to point out that there will be
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 36 of 75 PageID #: 9895
                                                                           36


      1     quite of a slight difference in the applicable constructions

      2     despite the fact that we think that --

      3                   THE COURT:    Well, we don't have a construction.

      4                   MS. BHARKHDA:     Correct.

      5                   THE COURT:    Do you think any of the defendants

      6     in the first case are going to give you a hard time?

      7                   MS. BHARKHDA:     I wouldn't want to speak to them

      8     or predict what they will do, but I just wanted to lay that

      9     out for Your Honor.

     10                   THE COURT:    All right.     So I am going to adopt

     11     Alvogen's experts with respect to Alvogen right now and then

     12     we'll revisit on the eve of trial whether I need to go with

     13     no definition or go with Alvogen's.

     14                   MS. BHARKHDA:     Understood, Your Honor.      Thank

     15     you.

     16                   THE COURT:    Okay.

     17                   MR. GUTMAN:    One thing I want to emphasize, Your

     18     Honor, because I think what a crystal is was slightly

     19     mischaracterized in the briefing from plaintiffs.           You know,

     20     plaintiffs --

     21                   THE COURT:    All right.     I've heard argument.

     22     We're good.    You've got that preserved for the Federal

     23     Circuit.    I'm sure a fulsome argument up there.

     24                   Let's proceed to limitation number eight, the

     25     X-ray powder diffraction pattern, infrared spectrum, DMC
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 37 of 75 PageID #: 9896
                                                                           37


      1     thermogram for thermogravimeter analysis, thermograph.

      2                    I will hear, I guess, Mr. Gutman.       I just don't

      3     understand why we need to construe this term.          This seems to

      4     me quintessential I hear the testimony of the two experts at

      5     trial.

      6                    MR. GUTMAN:   Well, Your Honor, we do think that

      7     that it's appropriate for claim construction because there

      8     is a dispute.

      9                    If you could go, please, to slide 111.        There is

     10     a dispute about whether the claim term permits some margin

     11     of error within the recited spectra and other figures and we

     12     think that that is appropriate for claim construction

     13     because if you can go to the next slide, please, again,

     14     starting with the intrinsic evidence, the language that

     15     we're focused on is here at the top, where it clearly says

     16     that the crystalline form has an X-ray powder diffraction

     17     pattern as shown in Figure 1.         And the dispute is, what does

     18     it mean to have an X-ray powder diffraction pattern as shown

     19     in Figure 1?

     20                    We're saying it means what it says -- that it

     21     has got to have the pattern shown in Figure 1.          Plaintiffs

     22     are saying, well, there's wiggle room there.          It could be

     23     some deviation from what is shown in Figure 1.

     24                    THE COURT:    Right.    Did you read the transcript

     25     of the Markman hearing?
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 38 of 75 PageID #: 9897
                                                                           38


      1                   MR. GUTMAN:    I did, Your Honor.

      2                   THE COURT:    I feel like this is déjà vu, isn't

      3     it?

      4                   MR. GUTMAN:    Well, I think -- I think we are

      5     arguing slightly different positions than the capsule

      6     defendants, but I can tell you we're certainly relying on

      7     intrinsic evidence that was not before Your Honor in the

      8     capsule action.

      9                   THE COURT:    So show me.

     10                   MR. GUTMAN:    Well, I think -- I'm starting with

     11     claim 1, Your Honor, because that is part of the intrinsic

     12     record, and what you see in claim 1 is that you have a

     13     reference to the crystal having an X-ray powder diffraction

     14     pattern shown in Figure 1.

     15                   And then you see here in B -- please go to the

     16     next slide -- that when the patentees knew that they wanted

     17     to have some wiggle room, they knew how to say it.           Right?

     18     So here in this part of the claim --

     19                   THE COURT:    I've heard this argument.       I've

     20     ruled on this argument.      Right?

     21                   MR. GUTMAN:    There's additional intrinsic

     22     record.

     23                   THE COURT:    Keep going.

     24                   MR. GUTMAN:    Okay.

     25                   THE COURT:    But bring up only the new stuff.          We
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 39 of 75 PageID #: 9898
                                                                           39


      1     talked about this when we did the scheduling of this case.

      2     I mean, I don't do Markman's for sport.         I spent a lot of

      3     time preparing for the last Markman hearing.

      4                   MR. GUTMAN:    I understand, Your Honor.       I know

      5     that.

      6                   THE COURT:    So what's new?

      7                   MR. GUTMAN:    Can you go to Figure -- slide 115,

      8     please.

      9                   So these are the figures that are recited in the

     10     claims, and what is very important about these figures, and

     11     this is part of the intrinsic record, is, there is no

     12     mention whatsoever of any margin of error, standard

     13     deviation.    The figures exist on their own.

     14                   Next slide, please.      Here's some extrinsic

     15     evidence.

     16                   THE COURT:    I don't want to hear extrinsic

     17     evidence.    I don't need to.     I didn't need to in the first

     18     hearing.

     19                   MR. GUTMAN:    Can you go to slide 118.

     20                   THE COURT:    Because I'm prepared to make a

     21     ruling.    I'm just giving you a chance if you want to show me

     22     the error of my way.

     23                   MR. GUTMAN:    Yes.   Here is a description of the

     24     figures, Your Honor, and, again, even though this would have

     25     been an opportunity to state that the figures included some
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 40 of 75 PageID #: 9899
                                                                           40


      1     margin of error, they didn't say that.

      2                   THE COURT:    All right.

      3                   MR. GUTMAN:    Now, I think --

      4                   THE COURT:    In my view, that's clearly not

      5     clearly and unequivocally stating that there's a particular

      6     margin of error.     Go ahead.

      7                   MR. GUTMAN:    If you could go to slide 119,

      8     please.

      9                   So here, now, this is going to sound similar to

     10     Your Honor to an argument that you considered in the capsule

     11     case, but I can tell you it's very different, because in the

     12     capsule case, what the capsule defendants were arguing,

     13     which we are not arguing here, they were arguing disclaimer,

     14     that when the original claim recited substantially the same,

     15     that that included the margin of error, and therefore by

     16     deleting that language from the claim, they deleted the

     17     margin of error.     That's not our argument.       But our argument

     18     does start with the proposition that the original claims do

     19     recite a pattern that is substantially the same as shown in

     20     Figure 1.

     21                   Next slide, please.

     22                   And that substantially language carried into the

     23     recitation in the claims to the other analytical techniques

     24     that the claims refer to.       So, again, they used

     25     substantially to create that wiggle room with respect to
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 41 of 75 PageID #: 9900
                                                                           41


      1     figure two, figure three and Figure 4.

      2                   Next.

      3                   Now, what we're relying on is that the Federal

      4     Circuit has said in the Johnston & Johnston case, when a

      5     patentee discloses broad subject matter in the patent but

      6     only claims a subset of that broad subject matter, the

      7     difference in scope between what was disclosed in the

      8     specification and what was actually claimed is dedicated to

      9     the public.    And so, Your Honor, even within the context of

     10     a clear disclaimer or disavowal, this couldn't be any

     11     clearer.

     12                   They purport to have described in the

     13     specification a broad scope of subject matter, something

     14     that would have a pattern that is substantially similar to

     15     some figure, and then they deleted that and what they ended

     16     up claiming was only something that has the same, or it

     17     says, has the pattern shown as Figure 1.

     18                   And so we think at least under Johnston &

     19     Johnston, that is a clear disavowal of claim scope because

     20     they disclosed broadly and claimed narrowly.

     21                   Now, if you could go to slide 122.        Here is more

     22     intrinsic evidence, Your Honor.        This was during prosecution

     23     of these claims.      And what the Patent Office said was, look,

     24     I'm not really understanding what you mean by substantially

     25     and similar, so for purposes of prosecuting the claims, I'm
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 42 of 75 PageID #: 9901
                                                                           42


      1     going to interpret that as identical.

      2                   Now, this actually is in stark contrast to an

      3     argument advanced by plaintiffs that it's somehow

      4     scientifically impossible to get spectra that are identical.

      5     At least the Patent Office disagreed with that.          And their

      6     sole search logic for determining whether the patent claims

      7     were allowable was predicated on the fact that they were

      8     looking for prior art that had identical spectra, and

      9     certainly, the Patent Office would not have gone on an

     10     adventure that they thought was irrelevant.

     11                   And that emphasizes the point that the claim

     12     language that resulted from the deletion of the

     13     substantially similar language, particularly in the Patent

     14     Office's mind, meant that the patterns were identical, no

     15     differences between the patterns.

     16                   Next.

     17                   I won't talk about that, but that generally is

     18     the argument relating to the claim terms in the crystal form

     19     patents that recite to the patterns of the Figures 1 through

     20     4 that are disclosed in the patent.

     21                   And, Your Honor, this is a very important point,

     22     because this is how the patentee decided to claim their

     23     purported invention.      They could have expressly, which they

     24     did originally, they could have expressly described the

     25     relationship between the patterns and figures in a way to
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 43 of 75 PageID #: 9902
                                                                           43


      1     give them the wiggle room that they wanted.          But when

      2     confronted with the Patent Office, they decided to narrow

      3     the scope of their claims.

      4                   They disclosed the subject matter broadly, and

      5     now they are trying to recapture through a claim

      6     construction argument, which I'm not even sure I understand

      7     their argument for claim construction, because it's not

      8     based on any intrinsic evidence, Your Honor.          It's based

      9     solely on expert testimony.       That the intrinsic evidence

     10     that we're identifying for Your Honor doesn't accurately

     11     depict what the claim term means, and we think the intrinsic

     12     record is the best source of determining what the scope of

     13     the claim term is.      We think that they clearly disclaimed

     14     claim scope in the language that compares these patterns to

     15     figures.    It means it has to be the same, and that's driven

     16     by the intrinsic record.

     17                   Now, I do want to add one point, Your Honor,

     18     because this actually -- well, I will wait to make the

     19     point, because it's a broad point that is important for all

     20     the different claim terms with respect to what they are

     21     relying on their expert declarations for.         So I will reserve

     22     that argument.     But otherwise, I think that that is our

     23     position.

     24                   THE COURT:    Okay.   Thank you.    So incidentally,

     25     the claim where this is relevant, can you pull up the claim
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 44 of 75 PageID #: 9903
                                                                           44


      1     where this is relevant?

      2                   MR. GUTMAN:    Yes.    Can you go to slide 110.

      3                   So this is relevant to all the claims that

      4     recite a crystalline form that has a particular X-ray powder

      5     diffraction as shown in Figure 1.

      6                   THE COURT:    Right.    And you are just trying to

      7     insert the same as essentially, correct, as opposed to

      8     identical, which is what I dealt with before.          Correct?

      9                   MR. GUTMAN:    Yes, Your Honor.

     10                   THE COURT:    Okay.

     11                   MR. GUTMAN:    That is the same.

     12                   THE COURT:    And so for the same reasons, I'm

     13     going to go with the plaintiffs on this one.          I don't think

     14     construction is necessary.       I think a lot of the argument

     15     that you've articulated will come up at trial because the

     16     experts are going to probably have different views as to

     17     whether or not there has been a showing of an X-ray powder

     18     diffraction pattern as shown in Figure 1.

     19                   So I don't think my construction really

     20     prejudices you in any way.       I fully expect to entertain the

     21     experts' testimony, competing experts' testimony, and make a

     22     decision based on their credibility.

     23                   So I don't think there has been a clear and

     24     unambiguous definition, lexicography in the written

     25     description for the figures that would require the insertion
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 45 of 75 PageID #: 9904
                                                                           45


      1     of the same as, just as I didn't see such a clear and

      2     unambiguous lexicography or disavowal that would require the

      3     insertion of the term identical in this claim limitation.

      4                   MR. GUTMAN:    I understand Your Honor.

      5                   THE COURT:    But I actually think as a practical

      6     matter, this is of no moment.

      7                   MR. GUTMAN:    And, Your Honor, one of the

      8     concerns that we have is, we do think this is a claim

      9     construction issue, because at trial, the experts are not

     10     going to -- you know, what this term means is driven by the

     11     intrinsic record, and so obviously, you know, the experts,

     12     you know, they are not patent attorneys and they are not

     13     able to assess what the law is regarding the consequence of

     14     the patentees taking certain actions or making certain

     15     statements.

     16                   THE COURT:    And they are free to make those

     17     arguments.    That's my point.     They'll make the arguments.

     18     Presumably, the plaintiffs will come in.         I don't know.

     19     Maybe they'll have some treatise that going to say, no, when

     20     you look at Figure 1, you know, this is the margin of error.

     21     This is what it is and this is the treatise that proves

     22     that.   And your expert is going to say it's not that easy,

     23     and, in fact, you would be informed by the rest of the

     24     testing that's referenced in the margins of error that are

     25     referenced throughout the written description and I will
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 46 of 75 PageID #: 9905
                                                                           46


      1     make a credibility determination.

      2                   I always forget.     Is it an ANDA?     Yes.   I will

      3     make the credibility determinations based on that.

      4                   So I don't view this as a consequential ruling,

      5     but having said that, applying the rules as I understand

      6     them from the Federal Circuit, I think the plaintiffs have a

      7     better argument.     I think you are basically just repeating

      8     claim limitation language and trying to insert essentially a

      9     defined margin of error that is just not set forth

     10     unequivocally in the patent.       All right.

     11                   MR. GUTMAN:    And, Your Honor, I understand that.

     12     If you think the claim language is unambiguous, that the

     13     patterns have to be the same, you know, then I see your

     14     point.

     15                   THE COURT:    Great.    They've got to be the ones

     16     that were shown in Figure 1, and then what that means, it

     17     depends how precise your measurement is and what the experts

     18     say.   Thank you.

     19                   MR. GUTMAN:    Thank you, Your Honor.

     20                   THE COURT:    I think that dispenses of all of the

     21     terms.    Is that true?

     22                   MS. ANDERSEN:     Yes, Your Honor.

     23                   MR. GUTMAN:    There's one administrative issue.

     24                   THE COURT:    Do you agree we're done with all of

     25     the terms?
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 47 of 75 PageID #: 9906
                                                                           47


      1                   MR. GUTMAN:    I believe so, Your Honor.

      2                   THE COURT:    All right.    I'm going to ask for

      3     plaintiffs to submit an order that sets forth the

      4     definitions, or constructions, rather, that have been

      5     adopted.

      6                   Did we have such an order in the capsule case or

      7     did we just go from the bench?

      8                   MS. BHARKHDA:     You said on the record that the

      9     transcript of the record would be considered the

     10     memorialization of the constructions.

     11                   THE COURT:    All right.    Ms. Bharkhda, could you

     12     also make sure that we have a similar order in writing that

     13     adopts the constructions from the capsule hearing?

     14                   MS. BHARKHDA:     Yes, Your Honor.

     15                   THE COURT:    And, in fact, what I prefer to do

     16     now since we've got consolidated actions, why don't we have

     17     one order for both hearings.       And it seems to me the only

     18     issue though that would be outstanding would be whether or

     19     not the other defendants agree to the Alvogen expert's

     20     definition.    If you could raise this issue with the other

     21     defendants.    If they are okay with it, then let's adopt the

     22     Alvogen expert definition and have one order for both

     23     hearings.    If they are not okay with it for right now,

     24     you'll have to have two different definitions for, or two

     25     different constructions for that term.
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 48 of 75 PageID #: 9907
                                                                           48


      1                   MS. BHARKHDA:     Understood.

      2                   THE COURT:    Is that clear?     All right.    I'm

      3     going to leave it for the plaintiffs to do that.

      4                   And you want to submit it by -- Ms. Andersen,

      5     did you have a question?

      6                   MS. ANDERSEN:     I just wanted to make one

      7     clarification for Your Honor.       This action is on the same

      8     schedule as the capsule action, and we think there's going

      9     to be, you know, expert discovery is on the same track.

     10     We're having one trial.      It has not been formally

     11     consolidated.

     12                   I just wanted to --

     13                   THE COURT:    No.    I mean if you mean by one

     14     trial --

     15                   MS. ANDERSEN:     Yes, Your Honor.

     16                   THE COURT:    Yes, but I thought I even

     17     discussed -- it's funny.       I don't remember most of what I do

     18     in these phone calls in patent cases, but I thought we

     19     talked about we would try it together and then we would kind

     20     of give the tablet folks a separate time for whatever they

     21     had to do with tablets.      No?

     22                   MR. GUTMAN:    I think it was at the same time as

     23     the trial for the capsule defendants, Your Honor.

     24                   THE COURT:    Yes.

     25                   MR. GUTMAN:    It's scheduled for October of this
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 49 of 75 PageID #: 9908
                                                                           49


      1     year.

      2                    MS. ANDERSEN:    Your Honor, so Your Honor is

      3     remembering quite right that we would have one trial, but

      4     the tablet-specific patents, we said, oh, maybe those would

      5     go at the end.     And Your Honor has a teleconference on

      6     March 9th with all the parties in the capsule action and in

      7     this action to discuss what trial will look like, how it

      8     will be structured.

      9                    THE COURT:   Okay.

     10                    MS. ANDERSEN:    Yes.

     11                    THE COURT:   Now, we'll still have that

     12     conference.    My inclination would be one trial.        You need an

     13     hour or two for the tablets.        If they have separate issues,

     14     we could deal with it, again.

     15                    MS. ANDERSEN:    Yes.    Whatever Your Honor was

     16     contemplating.

     17                    THE COURT:   All right.     Then in terms of getting

     18     an order in, what do you want?         A week?   Is that enough?

     19                    MS. BHARKHDA:    Since there is a little bit of

     20     coordination, perhaps ten days?

     21                    THE COURT:   Yes.    That's fine.    Just give me a

     22     date though.     I'm sure my deputy clerk is listening in on

     23     the microphone.     What do you want?

     24                    MS. ANDERSEN:    How about the 23rd?

     25                    THE COURT:   The 23rd of January.      That's great.
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 50 of 75 PageID #: 9909
                                                                           50


      1     We'll have the parties jointly submit, but the burden is on

      2     the plaintiffs to file a written proposed order that

      3     memorializes the constructions that I give today and at the

      4     earlier Markman hearing.       All right?

      5                   MR. GUTMAN:    Yes.

      6                   THE COURT:    All right.      Now, Mr. Gutman, you

      7     have another issue you want to raise?

      8                   MR. GUTMAN:    Yes.     So there are two issues I

      9     wanted to raise, Your Honor.

     10                   THE COURT:    See, I said one.     You gave me two.

     11     If I said two, you would have slipped in a third.

     12                   MR. GUTMAN:    No, no.    It was always two.     I

     13     promise.

     14                   THE COURT:    All right.

     15                   MR. GUTMAN:    So the first issue is in connection

     16     with plaintiffs' use of expert declarations in this action,

     17     because if you could go to slide 6, please.

     18                   So during the capsule Markman hearing, Your

     19     Honor, you asked defendants whether they needed to rely on

     20     extrinsic evidence like expert testimony in order to

     21     construe the claims.      After some work and give-and-take, Ms.

     22     Bharkhda -- I apologize if I mispronounced it.

     23                   MS. BHARKHDA:     No.   You got it right.

     24                   MR. GUTMAN:    Stated that we don't think you need

     25     to rely on them.
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 51 of 75 PageID #: 9910
                                                                           51


      1                   THE COURT:    Yes, I remember that.

      2                   MR. GUTMAN:    And so whether we received

      3     plaintiffs' opening claim construction brief, we were

      4     actually surprised to see that they resubmitted all of the

      5     expert declarations that were submitted in the capsule

      6     case.

      7                   THE COURT:    Okay.   I didn't rely on them.

      8                   MR. GUTMAN:    I'm sorry?

      9                   THE COURT:    I didn't rely on them.

     10                   MR. GUTMAN:    Right.    But what we think should

     11     happen, Your Honor, is not only that the Court should

     12     disregard them, but in view of our request to cross-examine

     13     their experts, which we didn't have an opportunity to do,

     14     even though we subpoenaed them and plaintiffs and their

     15     experts ignored our subpoenas, we think they should actually

     16     be stricken from the record, and that's important because

     17     the record as it exists in this case should be defined for

     18     purposes of claim construction.

     19                   THE COURT:    So you want me to strike the

     20     declarations that the plaintiffs submitted in connection

     21     with this Markman hearing today.        Is that right?

     22                   MR. GUTMAN:    In connection with this case.        Yes,

     23     Your Honor.

     24                   THE COURT:    No, no.    Wait, wait.    You slipped in

     25     this case.    See, I said in connection with this Markman
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 52 of 75 PageID #: 9911
                                                                           52


      1     hearing.

      2                   MR. GUTMAN:    Yes.    Yes, Your Honor.

      3                   THE COURT:    Again, so we have a clear record,

      4     you're asking me to strike from the record the declarations

      5     that the plaintiffs submitted in connection with their

      6     Markman briefing for today's hearing?         Right?

      7                   MR. GUTMAN:    Yes, Your Honor.

      8                   THE COURT:    I'm not going to do that.       Denied.

      9                   MR. GUTMAN:    Okay.    And I just -- you know --

     10                   THE COURT:    I mean, look, the reason is,

     11     Mr. Gutman, you all try these things for the Federal

     12     Circuit.    That's why I don't engage in long, lengthy Markman

     13     opinions.    I put on the record as succinctly as I can my

     14     best construction.      I don't give every single rationale.        I

     15     highlight what I think are the most important details and

     16     you go and you argue it on appeal to the Federal Circuit.

     17                   MR. GUTMAN:    The problem, Your Honor, is that in

     18     connection with today's hearing, we were not able to

     19     cross-examine, we were not given an opportunity to test

     20     any --

     21                   THE COURT:    It doesn't matter because I didn't

     22     read their expert declaration.        Incidentally, I tell all the

     23     parties, and you were one of them.        You appear here all the

     24     time, and I tell folks, you would be better if you didn't

     25     submit all this expert declaration.        Don't cite it if you
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 53 of 75 PageID #: 9912
                                                                           53


      1     are not going to come in here and rely on it.

      2                   Now, in this case, Ms. Bharkhda is lucky because

      3     I knew what she had answered in the first hearing.           I

      4     wouldn't have been pleased if it's a new case and we're

      5     getting ready for a Markman hearing and somebody

      6     submitted -- and I'm holding up for the record for the

      7     benefit of the court reporter, what's that, probably seven

      8     inches of appendices that I had to go through to prepare for

      9     this hearing.     I ignored in this case the expert, anything

     10     relating to an expert, because I was told, don't have to

     11     rely on experts.

     12                   But I think this was a new case when somebody

     13     did that and it required me to read all of that stuff, and

     14     they walked into the hearing at the outset and said we're

     15     not relying on extrinsic evidence.        I would not have been

     16     pleased.    I probably would have struck it.

     17                   MR. GUTMAN:    And the reason why I think this is

     18     a significant issue, Your Honor, is, again, without their

     19     expert testimony and ignoring it, there's no evidence in the

     20     record for their propositions of what the plain and ordinary

     21     meanings are.

     22                   THE COURT:    I know.    You've made that maybe a

     23     hundred times.

     24                   MR. GUTMAN:    Okay.

     25                   THE COURT:    If I count all the times you say it
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 54 of 75 PageID #: 9913
                                                                           54


      1     in the briefs and orally.

      2                    MR. GUTMAN:    I understand, Your Honor.

      3                    The last issue, if you can go to slide 2.

      4                    So plaintiffs have asserted 147 claims against

      5     Alvogen and Natco, so they've asserted 18 claims in the

      6     Honigberg plaintiffs.

      7                    Slide three, please.     63 claims in the

      8     crystalline forms patents.

      9                    Slide 4, please.    One claim of the patent.       And,

     10     finally, slide 5.     65 claims of the formulation tablets.

     11                    We're now at a stage of the case where we're

     12     preparing contentions, final contentions, invalidity,

     13     infringement contentions on the part of plaintiffs, and we

     14     are -- we will be preparing expert reports that will be

     15     served soon.     We think there's no way they are going to try

     16     to Your Honor 147 claims at trial.

     17                    THE COURT:    I hope not.

     18                    MR. GUTMAN:    I hope not too.    And so we think

     19     that now is the time to have them narrow the scope of their

     20     case and say what claims are you really going to assert at

     21     trial.

     22                    Now, we addressed this with plaintiffs and their

     23     response was, we're not reducing the claims unless you

     24     concede infringement, which we think is a non-reasonable

     25     position, Your Honor.       And given where we are in the stage
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 55 of 75 PageID #: 9914
                                                                           55


      1     of the case procedurally, we think that it would benefit the

      2     parties, and it's ultimately going to benefit the Court,

      3     because I think Your Honor will force them to narrow the

      4     scope of their case before trial anyway, that now is the

      5     time for them to reasonably -- you know, we've now completed

      6     fact discovery, to now reasonably say what claims are you

      7     really bringing to trial to save the parties and the Court

      8     some resources.

      9                    THE COURT:    So my inclination is to treat this

     10     as an ANDA case as different from all other types of cases.

     11     You get the benefit of ANDA because you piggyback on all the

     12     work that plaintiff did, and that's how you get in front of

     13     the FDA and you get expedited approval.         So I think you have

     14     to go first.

     15                    And so if you want them to reduce claims, you

     16     are going to have to reduce your invalidity contentions

     17     first.    All right?

     18                    MR. GUTMAN:   And so if -- I just want to make

     19     sure I understand Your Honor.

     20                    So if we say that with respect to certain claims

     21     we will not assert invalidity, then those claims will be

     22     taken off the table.      Is that --

     23                    MR. GUTMAN:   No.   I don't want to get into the

     24     weeds of your discussions.       You should be able to work this

     25     out unless there's something in the order, and tell me if
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 56 of 75 PageID #: 9915
                                                                           56


      1     there is something in the order.        In this case, was there

      2     something that said by such and such a date, claims will be

      3     reduced to blank and prior art references will be reduced to

      4     Y?

      5                   MR. GUTMAN:    No, Your Honor.

      6                   THE COURT:    So I think you can work stuff out

      7     notwithstanding the fact that we had stipulations of two

      8     terms that we didn't get to today.        You all work it out.

      9     But in terms of the normal, say plaintiffs should have to

     10     reduce the number of claims and then we get a corresponding

     11     reduction of prior art references.        I think ANDA is

     12     different.    So I'm not going to apply that model to this

     13     case.

     14                   MR. GUTMAN:    But we don't think they are going

     15     to be able to try regardless under any circumstance 147

     16     claims within a reasonable amount of time at the bench trial

     17     in October.

     18                   THE COURT:    So I don't either, but it's an ANDA

     19     case, and I would hold the defendants as much responsible

     20     for the plaintiffs if you all came to me and I'm trying an

     21     infringement case with a massive number of claims.

     22                   MR. GUTMAN:    Well, Your Honor, there's no way

     23     that we can force them to narrow their case.          I mean, even

     24     if we told them, you know, hypothetically, we will not

     25     challenge the validity of any and all of the claims that you
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 57 of 75 PageID #: 9916
                                                                           57


      1     are asserting against us, they could still assert all of

      2     those claims against us.

      3                   THE COURT:    Right.

      4                   MR. GUTMAN:    We have no leverage.

      5                   THE COURT:    There's no way they would do that.

      6     I just can't imagine they would do that.

      7                   And do you think there's any chance you are not

      8     going to assert invalidity?

      9                   MR. GUTMAN:    Well, if they remove claims, we

     10     won't be asserting invalidity of those claims.          I mean,

     11     those claims are taken off the table.

     12                   THE COURT:    All right.

     13                   MR. GUTMAN:    They are the ones who have the

     14     burden of proof on infringement.        They have all of our, you

     15     know, all of our technical information and they know now

     16     that fact discovery has closed what their infringement case

     17     is going to look like.

     18                   I mean, we'll be, you know, receiving their

     19     infringement contentions and they are going to be drafting

     20     expert reports purportedly on 147 claims.         We think that

     21     that, you know, at this point they know what their best case

     22     is, what their best claims are, and the case should be

     23     narrowed accordingly.

     24                   THE COURT:    So I understood you were asking me

     25     for some essentially guidance on how to narrow the case.            Is
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 58 of 75 PageID #: 9917
                                                                           58


      1     that what you were asking?

      2                   MR. GUTMAN:    It was, Your Honor.

      3                   THE COURT:    What I tried to do was afford you

      4     that by saying I don't think this is a normal case, i.e.,

      5     non-ANDA case where in terms of narrowing, the plaintiff

      6     ought to start by narrowing infringement, its infringement

      7     case, and then see a corresponding narrowing of prior art

      8     claims.

      9                   So that's all I was offering.       I don't think

     10     that model applies here.       I didn't tell you how, what to do,

     11     but it seems to me that ANDA cases normally are about

     12     invalidity, certainly in the main, and so I could see if the

     13     plaintiffs said, you all ought to tell us what are your

     14     theories and we'll correspondingly narrow our infringement

     15     case.

     16                   MR. GUTMAN:    And at what point, Your Honor, do

     17     you think it would be proper for plaintiffs to narrow the

     18     number of claims prior to trial, assuming that --

     19                   MR. GUTMAN:    I don't know.     I don't have

     20     something right in front of me to make that decision.

     21                   Mr. Blumenfeld?

     22                   MR. BLUMENFELD:     Your Honor, we, in some

     23     respects, share Mr. Gutman's concerns and we're certainly

     24     not going to come before you in October with 147 claims.

     25     That's not in our interest.       It's certainly not in your
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 59 of 75 PageID #: 9918
                                                                           59


      1     interest.

      2                    THE COURT:   Right.

      3                    MR. BLUMENFELD:    But we see things a little bit

      4     differently.

      5                    THE COURT:   Mr. Gutman, why don't you give

      6     Mr. Blumenfeld some room.       Go ahead.

      7                    MR. BLUMENFELD:    And here is the difference.       We

      8     think that they infringe all of those claims.          After the

      9     Court's claim constructions in the other case and this case,

     10     we don't think that they have serious noninfringement

     11     contentions as to all or most of those claims.

     12                    We've been trying to work that out, so we're

     13     happy to reduce claims, but what we don't want to happen is

     14     this, and we've had this happen in a lot of ANDA cases.            We

     15     have to spend hundreds of thousands of dollars doing

     16     infringement expert reports because they won't stipulate to

     17     infringement even though they don't really have a defense,

     18     and then two months later, when it's time for their

     19     responsive reports, we get no responsive reports.

     20                    We're heading into a trial where they don't have

     21     expert opinions on noninfringement, but we have to move

     22     forward.    And that doesn't make sense to us.        I've never

     23     cited in my career a Federal Rule of Civil Procedure 1

     24     before, but it does talk about the just, speedy and

     25     expensive determination of actions.
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 60 of 75 PageID #: 9919
                                                                           60


      1                   THE COURT:    Sure.

      2                   MR. BLUMENFELD:     Making us go forward with

      3     infringement contentions, expert reports on things that

      4     really aren't subject to being contested is not inexpensive

      5     and is not speedy.      And so we've been trying to talk to

      6     them, as Mr. Gutman said, about reducing, narrowing the

      7     scope of the case, but also as part of that, taking the

      8     noninfringement contentions off of the table.          And if we can

      9     get the noninfringement contentions off the table, of

     10     course, we can reduce the claims that we're asserting.

     11                   The problem is, until today -- and this has come

     12     up in the other case, too, in the capsule case.          Before

     13     today, it has been, no, we're not stipulating to

     14     infringement of anything.       I would hope that after today,

     15     their attitude is going to be different.         We're supposed to

     16     talk on Wednesday and we are happy to continue talking about

     17     this.

     18                   The concern that we have is that if we don't

     19     make any progress in our conversation on Wednesday, we

     20     really don't want to spend the hundreds of thousands of

     21     dollars doing expert reports on things that really aren't at

     22     issue, and those expert reports I think are due in about

     23     five weeks.

     24                   THE COURT:    This is going to come up in other

     25     ANDA cases, so maybe we ought to use this as an experiment.
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 61 of 75 PageID #: 9920
                                                                           61


      1     I mean, thinking out loud, the concern you raised makes a

      2     lot of sense to me, and essentially I could see, it's a

      3     source of leverage for defendants in these cases.

      4                   It doesn't seem fair because, again, I mean

      5     what's kind of the premise of ANDA is you're making a

      6     similar drug.     That's why you get the expedited approval.

      7     You know, as a practical matter, the real issue is

      8     invalidity.

      9                   So is there a way to maybe make them pay for

     10     your experts if they don't similarly engage an expert, and

     11     it wouldn't be enough to just have a pro forma expert

     12     rebuttal report that just says, you know, denied, denied,

     13     denied.    They'd have to -- if they didn't have a meaningful

     14     noninfringement expert report, maybe they pay for yours.

     15                   MR. BLUMENFELD:     We obviously would be happy to

     16     have that arrangement.

     17                   THE COURT:    So let's figure out how we could

     18     actually make it work though, because what -- like I said,

     19     why I put upfront is if we just say, if they don't engage in

     20     expert, then they have to pay for yours, well, then they'll

     21     just have an expert.      I'm not saying these particular

     22     defendants.    I'm saying cynically, a defendant in the kind

     23     of ANDA case you are describing, they would just have an

     24     expert come forward and don't spend much money, and say

     25     denied, denied, denied.
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 62 of 75 PageID #: 9921
                                                                           62


      1                   Do you have any wording you would put in an

      2     order or how you would frame it?

      3                   MR. BLUMENFELD:     I guess I would like to think

      4     about that because I don't know exactly what wording to put

      5     in, but we would be happy to work on that and submit

      6     something.

      7                   Alternatively, we're happy to try to work it out

      8     in advance.    I hate to ask Your Honor to invest more time in

      9     this case, but sometimes if there is something scheduled

     10     with the Court, people get more cooperative.

     11                   THE COURT:    Right.

     12                   MR. BLUMENFELD:     And if there's a way that we

     13     could talk to them, and if we can't resolve this, maybe

     14     talk to you and see whether there is a way to get it

     15     resolved.

     16                   THE COURT:    Well, and in a way I kind of would

     17     like to do that, but I would also say, I mean, I thought the

     18     defendants defendants' call, I made this clear on the phone,

     19     but convening that emergency call was not good.          That was an

     20     unnecessary call.

     21                   I moved stuff, got on the phone, and I do fault

     22     the defendants for that call, especially after reading that

     23     Markman -- reading the briefing.        That was an inappropriate

     24     request.    So I'm hesitant in this case to set up, you know,

     25     another hearing.     Let me hear from the defense before I
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 63 of 75 PageID #: 9922
                                                                           63


      1     think about it.

      2                   So, Mr. Gutman, are you amenable to we set up

      3     some mechanism that if you, your clients, and this is just

      4     not you.    It's going to be the defendants, but that they pay

      5     a price if their inability to come forward now and narrow

      6     the infringement case requires the defense to spend a lot of

      7     money doing an infringement analysis?

      8                   MR. GUTMAN:    I would have to think about it,

      9     Your Honor, because what I don't know, you know, they're

     10     asserting 150 claims.      I can't in my mind go through now

     11     sitting here, you know, whether I think we have

     12     noninfringement arguments with respect to all 150 of those

     13     claims, particularly in view of, you know, Your Honor's

     14     rulings today.

     15                   I believe we do have noninfringement arguments,

     16     and, you know, to Your Honor's point about this being an

     17     ANDA case where, you know, the ANDA applicants are producing

     18     something that is similar to the drug held by plaintiffs, I

     19     get that point, Your Honor, and that is true.          That's what

     20     an ANDA is.    But that doesn't mean that they have patent

     21     claims that cover even their branded product or defendants'

     22     product.

     23                   THE COURT:    That's a fair point.

     24                   MR. GUTMAN:    And so with that in mind, I don't

     25     know that I really necessarily agree that given the context
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 64 of 75 PageID #: 9923
                                                                           64


      1     of this case being an ANDA case, it requires a different,

      2     you know, procedure than other cases, because at the core of

      3     it, the issue really is, do they have patent claims that

      4     cover what we're doing.      And the fact that we submitted an

      5     ANDA doesn't automatically mean that we infringe some claim.

      6                   And so, you know, the issues really are do we

      7     infringe, are the claims invalid?        This really is just like

      8     any other case except the regulatory aspect of it, you know,

      9     is specific to ANDAs.      And I get Your Honor's point on that,

     10     and that's true.     Where I think there's a little bit of a

     11     disconnect in my mind is how that regulatory procedure

     12     that's an ANDA relates to whether patent claims cover what

     13     defendants are doing, and, you know, that is where I start

     14     to think about, you know, I can't agree that because we're

     15     submitting an ANDA, that means we necessarily infringe.

     16                   THE COURT:    No.   You make a good point.      They

     17     can aggressively list patents in the Orange Book.           I mean,

     18     would you all just agree that the loser pays expert fees on

     19     infringement?     That makes sense.     We agree up front who

     20     should pay expert fees on infringement.

     21                   MR. GUTMAN:    We would be happy to consider that,

     22     Your Honor, but I don't know that --

     23                   THE COURT:    Is there anything that prevents me

     24     from having that rule?

     25                   MR. GUTMAN:    Well, I would have to think about
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 65 of 75 PageID #: 9924
                                                                           65


      1     it, Your Honor, and look at the case law on that because I

      2     don't know that that -- I don't know that that is consistent

      3     with the rules regarding civil trials where unless there's

      4     an explicit statutory provision, that that shifts fees and

      5     costs to one party or the other.        For example, a winning

      6     party or a losing party.

      7                   THE COURT:    I think you are probably right, but,

      8     on the other hand, if I tie it to the narrowing of the case,

      9     it becomes a case management issue that I do have discretion

     10     over.   So doesn't that give me authority over it?

     11                   MR. GUTMAN:    I don't believe so, Your Honor,

     12     but, again, I would have to take a closer look at the law.

     13     My immediate reaction is that it's inconsistent with the law

     14     that speaks to fee shifting and the requirement that that be

     15     explicitly provided in the statutory -- in the statute

     16     that's at issue.

     17                   My co-counsel has handed to me, has handed me a

     18     Post-It that makes reference to the Bayer versus Mylan case,

     19     which is an ANDA case from the District of Delaware, where

     20     there was claim narrowing in that case.

     21                   THE COURT:    There was what?

     22                   MR. GUTMAN:    There was claim narrowing prior to

     23     trial in that case, which is an ANDA case, similar to the

     24     proposition that we're discussing now, and the fact that it

     25     was an ANDA case did not shift the burden on any of the
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 66 of 75 PageID #: 9925
                                                                           66


      1     parties regarding fees or conceding infringement of any

      2     claim.

      3                   THE COURT:    Well --

      4                   MR. GUTMAN:    I can get the specifics.

      5                   THE COURT:    I guess where I am, I'm going to

      6     stay right now where I am.       My inclination is to say, at

      7     least in this ANDA case, defense has got to narrow

      8     noninfringement first.      So why don't we just leave it at

      9     that.

     10                   Now, Mr. Blumenfeld just set a date.         You've got

     11     five weeks.    Not much time.

     12                   MR. BLUMENFELD:     If we can do the five

     13     contentions that are due next week on both sides.           I think

     14     expert reports are due February 22nd.         So we have a little

     15     bit of time, but not much, and we would like to work with

     16     them in narrowing.

     17                   Just to give you an example, Your Honor, I don't

     18     have any doubt that you have inherent authority and Section

     19     1927 authority to award fees when it's appropriate, but I

     20     don't understand how the defendants here are going to argue

     21     with a straight face that they don't infringe the compound

     22     claims because you can argue about, you know, certain

     23     claims, there's formulations, there's methods, whatever, and

     24     maybe they can make some arguments about those.          When they

     25     are making an ANDA product that has ibrutinib in it, how
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 67 of 75 PageID #: 9926
                                                                           67


      1     they make noninfringement arguments on the compound claims

      2     is just beyond us, and if they force us to do expert reports

      3     on that, I think there's a good basis for fee shifting.

      4                   And we're happy to get specific with them on

      5     discussing claims where we'll drop claims once they tell

      6     us their noninfringement positions, and maybe that will

      7     work, but there has to be some consequence if they don't do

      8     that.

      9                   MR. GUTMAN:    Your Honor --

     10                   THE COURT:    And my inclinations are with you on

     11     that.

     12                   Now, the flip side is, it's hard with the

     13     compounds to envision this, but say the patent doesn't cover

     14     ibrutinib.    I mean, it's hard to imagine.

     15                   MR. GUTMAN:    Well, and, Your Honor, that really

     16     is, I mean, one of the core issues on the compound patents,

     17     right, is, it's not whether, you know, we -- our active

     18     pharmaceutical ingredient is a certain kind of crystal, but

     19     the compound patents on the face of their claims recite

     20     different things with certain chemical properties.

     21                   One of the things that I think is important

     22     for Your Honor to understand, and perhaps you already

     23     understand this, so I apologize if I'm being redundant, but

     24     crystals have different properties from -- chemical

     25     properties that are significant from other sorts of things,
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 68 of 75 PageID #: 9927
                                                                           68


      1     and different forms of crystals have different properties

      2     from each other.

      3                   So it's not just a question about what is in

      4     them, but it's a question about what properties are provided

      5     by what is being claimed and whether those properties are

      6     satisfied by our active pharmaceutical ingredient, which is

      7     very different in terms of its properties.          This is our

      8     position, Your Honor, than what is claimed in the Honigberg

      9     compound patents.

     10                   And so with that in mind, I know that

     11     Mr. Blumenfeld would like to assume that there's no way, no

     12     possible way that we could not infringe the compound patent,

     13     but I think there are a lot of assumptions built into that

     14     that when you take a close look at the claims and you take a

     15     close look at the patents, don't necessarily hold true.

     16                   So I understand he wants to make those

     17     assumptions, but I don't necessarily agree with those

     18     working assumptions.

     19                   THE COURT:    All right.    Hold on a second.

     20                   Mr. Blumenfeld?

     21                   MR. BLUMENFELD:     Your Honor, I'm kind of

     22     interested to hear what their noninfringement arguments are,

     23     but it sounded to me from that presentation like what may

     24     happen here is that we're going to get some noninfringement

     25     positions that essentially counter what happened this
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 69 of 75 PageID #: 9928
                                                                           69


      1     morning.    Mr. Gutman can say, no, that's not what is going

      2     to happen.

      3                   THE COURT:    Mr. Gutman, why don't you let him

      4     approach the podium.

      5                   MR. GUTMAN:    Yes.

      6                   MR. BLUMENFELD:     If that is what happens, or if

      7     we get noninfringement positions which are just not based on

      8     what's in the claims, I think that that is a basis for us to

      9     be able to come back and seek fees for having to deal with

     10     those claims.

     11                   I don't know that I can tell you anything more

     12     than that, because I don't really know what it is that

     13     they -- I thought I understood coming in today what their

     14     noninfringement arguments are going to be, but now that

     15     those have been taken away from them, it sounds like there's

     16     going to be a second line of noninfringement arguments that

     17     we don't even understand.

     18                   THE COURT:    All right.    Actually, go off the

     19     record for a second.

     20                   (Discussion held off the record.)

     21                   THE COURT:    All right.    We're back on the

     22     record.

     23                   All right.    So where we had left it is what to

     24     do as far as case manage management.         The expert reports are

     25     due in five weeks, contentions are due in a week or two.            Is
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 70 of 75 PageID #: 9929
                                                                           70


      1     that right?

      2                   MR. BLUMENFELD:     Next week, I believe.

      3                   MS. ANDERSEN:     The 22nd, Your Honor.

      4                   THE COURT:    Okay.    And this was one of the cases

      5     that I inherited, so you don't have the original contentions

      6     really matter.     You can --

      7                   MR. BLUMENFELD:     Well, that's right.      One of the

      8     interesting things is that we have noninfringement

      9     interrogatory answers from the defendant, and essentially,

     10     their noninfringement interrogatory answers hinge on claim

     11     construction, and so I'm kind of interesting if they've got

     12     other things after today to learn what they are or that they

     13     have none.    I'm not going to go back and reargue that whole

     14     point.

     15                   THE COURT:    Right.

     16                   MR. BLUMENFELD:     I think we know where we are on

     17     that.    But, yes, we do have, I guess it's six weeks until

     18     our infringement expert are due and it would be nice to

     19     narrow things down.      It would be nice not to have to put in

     20     infringement reports at least on certain claims.

     21                   MR. GUTMAN:    Your Honor, just to follow up on

     22     something that Mr. Blumenfeld said.        You know, again, I want

     23     to emphasize that plaintiffs bear the burden on

     24     infringement, and although they have produced purported

     25     infringement contentions to us earlier in the case, those
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 71 of 75 PageID #: 9930
                                                                           71


      1     infringement contentions don't articulate really what their

      2     infringement positions are and we think they are sufficient.

      3     We think they hid them all from us on the course of

      4     discovery on what their theories of infringement actually

      5     are.

      6                   THE COURT:    Even on the compound?

      7                   MR. GUTMAN:    Yes, Your Honor, even on the

      8     compound.    And I'm happy to brief this issue where we can

      9     brief the adequacy of their infringement contentions.

     10                   THE COURT:    We are not going to do that.

     11                   MR. GUTMAN:    But, Your Honor, our position is

     12     that their infringement contentions are deficient, and to

     13     this day we still don't know what their infringement

     14     theories are on the compound patents or any of the other

     15     patents, and we're waiting patiently for their find

     16     infringement contentions, but ultimately, they bear the

     17     burden.

     18                   We --

     19                   THE COURT:    I'm just at a loss to understand how

     20     they are missing stuff in their infringement contentions for

     21     the infringement of the compound.        What is it they are

     22     missing do you think?      They say this is the formula?

     23                   MR. GUTMAN:    One example, Your Honor, they say,

     24     under the doctrine of equivalents, you infringe, but they

     25     don't relate their doctrine of equivalents argument to any
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 72 of 75 PageID #: 9931
                                                                           72


      1     element in the claim.      They don't tell us what the

      2     equivalents is in our product that is driving their doctrine

      3     of equivalents argument.       So there's a lot of generic -- no

      4     pun intended, Your Honor.       There's a lot of generic language

      5     in there that we infringe.       You know, we literally infringe.

      6     We infringe under the doctrine of equivalents but the

      7     details are lacking.      The I's aren't dotted and the T's

      8     aren't crossed.

      9                   And they've never really articulated, certainly

     10     not in view of what their purported claim constructions are,

     11     how we infringe the claims of even the compound patents let

     12     alone the other patents in this case.         And that's why we've

     13     been waiting for their final infringement contentions, where

     14     we hope that they finally provide those details so we can

     15     see, okay.    You know, do we think they've met their burden

     16     or do we think they have not met their burden?          And that

     17     really is the driving force behind our decision about

     18     whether to, you know, stipulate to infringement or

     19     articulate a defense of noninfringement.

     20                   THE COURT:    All right.    So do you want to push

     21     back the expert reports or something so that when the

     22     defendants get the infringement contentions, they can then

     23     respond, or how do you want to do it?

     24                   MR. BLUMENFELD:     Your Honor, we should discuss

     25     that, because I think that solves part of the problem and
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 73 of 75 PageID #: 9932
                                                                           73


      1     maybe it gets us past the March 9th conference.

      2                    Our only concern is we have, what, until

      3     October, the trial is in October.        I just want to make sure

      4     that a schedule works on all issues where we get everything

      5     done and we're not then asking to move the trial, because

      6     that's the last thing that we want.

      7                    THE COURT:    We can't move the trial.      I've

      8     looked at my October, November, December and January.             I

      9     mean, I'm quintuple booked.       There's no room to move it.

     10                    MR. BLUMENFELD:    But it may well be that there's

     11     a little bit of room for us to move expert reports, and we

     12     have --

     13                    THE COURT:    There may be.    I'm kind of

     14     regretting I got myself mired into this.

     15                    MR. GUTMAN:   Your Honor, if I could make a

     16     proposal.    Why don't the parties get together and talk about

     17     what would be the best way to move forward in view of our

     18     lack of clarity on what their infringement theories are and

     19     the fact that expert reports are coming up, and perhaps we

     20     can jointly submit something to the Court in the next week

     21     or so.

     22                    MR. BLUMENFELD:    We don't have a problem with

     23     that.    We do disagree about the clarity of our infringement

     24     contentions.

     25                    THE COURT:    Well, here's the thing.     Okay.        I'm
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 74 of 75 PageID #: 9933
                                                                           74


      1     going to let the parties do that.        I'm going to say this to

      2     the defense.     The credibility of the defense is right now in

      3     my book less than the credibility of the plaintiffs because

      4     of the phone call.      In other words, you cried wolf, and so

      5     you need to keep that in mind.        There's no question because

      6     of that, when it comes to case management issues, I give

      7     more credibility to what the plaintiffs say, because we

      8     should never have had this phone call.

      9                    So I'm going to leave it at that.       That means

     10     that if there's a dispute and it comes before me on this

     11     narrowing thing, my inclinations are going to be to go with

     12     the plaintiffs, so the defendants better make sure they are

     13     not taking an unreasonable position.         And I just learned in

     14     dealing with these case management issues, that's kind of

     15     what you have to do.      You only get one shot and you lose

     16     your credibility.     So can I leave it at that and then you're

     17     going to work it out and see if you can't come up with a way

     18     to narrow this case?

     19                    MR. BLUMENFELD:    Yes, Your Honor.     Thank you.

     20                    THE COURT:   And my comment is not addressed to

     21     any particular lawyer in the room.        It's addressed

     22     collectively to the folks on the defense side.          I do not

     23     mean to impugn at all the credibility of any individual

     24     lawyer.    It's not the intent of my comment, but that was a

     25     strategic error or tactical error.        All right?    I think it's
Case 1:19-cv-00434-CFC-CJB Document 176 Filed 03/03/20 Page 75 of 75 PageID #: 9934
                                                                           75


      1     the best way to move forward.

      2                   All right.     Anything else we need to address

      3     today?

      4                   MR. BLUMENFELD:        Not from our side, Your Honor.

      5                   MR. GUTMAN:    No, Your Honor.

      6                   THE COURT:     Okay.    Thank you, all.

      7                   MR. GUTMAN:    Thank you.

      8                   (Hearing concluded at 10:49 a.m.)

      9                              -   -   -

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25
